Title: To James Madison from Nathaniel Massie (Abstract), 18 March 1805
From: Massie, Nathaniel
To: Madison, James


18 March 1805, Chillicothe. “Having been informed that the Marshall for the district of Ohio has resigned Mr. Michael Baldwin the late attorney for the district has express [sic] a wish to fill that office if the President should think proper to confer on him that office I am persuaded that in the execution of the duties attached to it that Mr. Baldwin will give general satisfaction.”
